GILDERSLEEVE, P. J.
(concurring). At the conclusion of the main charge the defendant requested the court to charge as follows: “If the jury believe thé witnesses for the defendant, their verdict must be for the defendant”—and the court made this reply, “I decline to charge that otherwise than I have charged.” The appeal, therefore, presents this question, viz.: In the instructions given had the rights of the defendant, in the event of the jury crediting the statements of defendant’s witnesses, been specifically stated, with sufficient clearness and exactness to enable the jury to give the proper, effect to the testimony of defendant’s witnesses? The learned trial judge correctly informed the jury that it was the claim of the plaintiff that while in the act of boarding the car it started with a severe jerk, and threw him off, and as a consequence of that he sustained injuries; that it was defendant’s claim that, while the car was still in motion, plaintiff ran after the car, and received injuries in being thrown in that way; and then added, “It is for you to determine in what manner this accident happened.” The correct rule as to the burden of proof was then laid down, and the jury told that if they found “the defendant was negligent, and that the plaintiff was not guilty of contributory negligence, you will then consider the question of damages.” There is absent from the charge a concise definition of what constitutes negligence, but no defect in that regard is urged, and we cannot say that the defendant was prejudiced thereby. I think the charge, as a whole, was a sufficient instruction to the jury. The request under consideration was not strictly proper, and its refusal, in the language stated, does not warrant a reversal of the judgment.
I am in favor of affirmance.